W57-/*
                                  ELECTRONIC RECORD




COA #      01-12-01003-CR                        OFFENSE:        10.01 (Habeas Corpus)

STYLE:     Ex parte Stanley Anozie Obi v.        COUNTY:         Harris


COA DISPOSITION:        AFFIRM                   TRIAL COURT:    Co Crim Ct at Law No 1


DATE: 09/25/2014                  Publish: YES   TC CASE #:      1805540A




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Ex parte Stanley Anozie Obi v.
         AFPELLAHT^S                  Petition
                                                      CCA#:
                                                                     mviH
                                                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:        j2~//7/jyrf                              SIGNED:                             PC:

JUDGE:              Z   fA4*C«—                       PUBLISH:                            DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD